DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An apparatus for in-flight collision avoidance in independently-operating unmanned aerial vehicles, the apparatus comprising: a processor and a memory, wherein the memory stores a set of machine-operable instructions operable, when executed by the processor, to: receive first flight operational data at a first on-board computing system of a first unmanned aerial vehicle via a central computing system, wherein the first flight operational data corresponds to a first planned operation of the first unmanned aerial vehicle over a first area, and the first flight operational data controls the first unmanned aerial vehicle over the first area; receive second flight operational data at the first on-board computing system via the central computing system, wherein the central computing system is remote from both the first unmanned aerial vehicle and a second unmanned aerial vehicle and the second flight operational data controls the second unmanned aerial vehicle over a second area adjacent to the first area; send a notification to a mobile computing device user interface of the central computing system upon determining the second flight operational data crosses a time threshold or a distance threshold with respect to the first flight operational data; and allow modification of the first flight operational data for the first unmanned aerial vehicle and the second flight operational data for the second unmanned aerial vehicle in response to the notification.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A system for in-flight collision avoidance in independently-operating unmanned aerial vehicles, the system comprising: an on-board computing system for operation of a first unmanned aerial vehicle over a first area, wherein the first computing system includes a first processor, a first memory, and a first communication device for sending and receiving wireless communication, the first memory includes, for the first unmanned aerial vehicle, first flight operational data corresponding to the first unmanned aerial vehicle within the first area; and a central computing system for operation of a second unmanned aerial vehicle over a second area, wherein the second area is adjacent to the first area, the central computing system is remote from both the first unmanned aerial vehicle and the second unmanned aerial vehicle and includes a second processor, a second memory, and a second communication device for sending and receiving wireless communication, the second memory includes, for the second unmanned aerial vehicle, second flight operational data corresponding to the second unmanned aerial vehicle and for controlling the second unmanned aerial vehicle within the second area; wherein the first memory further stores a set of machine-operable instructions operable, when executed by the first processor, to: receive the second flight operational data at the on-board computing system via the central computing system; send a notification to a mobile computing device user interface of the central computing system upon determining the second flight operational data crosses a time threshold or a distance threshold with respect to the first flight operational data; and allow modification of the first flight operational data for the first unmanned aerial vehicle and the second flight operational data for the second unmanned aerial vehicle in response to the notification.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 16, A computer-implemented method for in-flight collision avoidance in independently-operating aerial vehicles, the method comprising: receiving first flight operational data at a first on-board computing system of a first unmanned aerial vehicle via a central computing system, wherein the first flight operational data corresponds to a first planned operation of the first unmanned aerial vehicle over a first area, and the first flight operational data controls the first unmanned aerial vehicle over the first area; receiving second flight operational data at the first computing system via the central computing system, wherein the central computing system is remote from both the first unmanned aerial vehicle and a second unmanned aerial vehicle and the second flight operational data controls the second unmanned aerial vehicle over a second area adjacent to the first area; sending a notification to a mobile computing device user interface of the central computing system upon determining the second flight operational data crosses a time threshold or a distance threshold with respect to the first flight operational data; and allowing modification of the first flight operational data for the first unmanned aerial vehicle before operating over the first area and the second flight operational data for the second unmanned aerial vehicle before operating over the second area in response to the notification.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666